—In an action, inter alia, to recover damages for conversion and breach of fiduciary duty, the defendants Rubin Schultz, Gary Schultz, and Jeanne Schultz appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Levine, J.), dated May 30, 2001, as denied that branch of their cross motion which was to change the venue of the action from Queens County to Rockland County.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the appellants’ cross motion which was to change the venue of the action from Queens County to Rock-land County (see, CPLR 510 [2]). The appellants failed to demonstrate a strong possibility that they could not obtain an impartial trial in Queens County (see, Warm v State of New York, 265 AD2d 546; Jablonski v Trost, 245 AD2d 338; Locker v 670 Apts. Corp., 232 AD2d 176). The appellants’ conclusory allegations were insufficient to meet their burden (see, Albanese v West Nassau Mental Health Ctr., 208 AD2d 665; Krupka v County of Westchester, 160 AD2d 681). Ritter, J. P., McGinity, H. Miller and Adams, JJ., concur.